Citation Nr: 9914688	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the feet.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the veteran's 
claim for service connection for frostbite to the feet as not 
well grounded.

The Board observes that, in his May 1998 Substantive Appeal, 
the veteran raised the issues of entitlement to an 
advisory/independent medical opinion, entitlement to a 
thorough and contemporaneous examination, and entitlement to 
adequate reasons and bases.  The Board would point out, 
however, that these are ancillary issues to the veteran's 
underlying claims; they are not separately appealable issues.  
Rather, determinations regarding whether an examination or an 
advisory medical opinion is warranted may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issue by the agency of original jurisdiction.  
See 38 C.F.R. § 3.328 (1998) (regarding independent medical 
opinions).  Similarly, the adequacy of the reasons and bases 
of a decision denying a benefit may be contested only as a 
part of an appeal on the merits of the decision rendered on 
the primary issue.



FINDING OF FACT

There is no competent medical evidence that demonstrates that 
the veteran currently has residuals of frostbite of the feet, 
or a nexus a relationship between a current disorder and the 
frostbite of the feet the veteran was reportedly exposed to 
during service.




CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of frostbite to the feet is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  See 38 
C.F.R. § 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1998). 

The initial question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  

As the veteran's military records reflect that he received a 
commendation ribbon with a "V" device for combat, the Board 
would point out that 38 U.S.C.A. § 1154(b) (West 1991) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (1998).  The Board would 
also note that service records shown that the veteran served 
in the Chosin Campaign in Korea and acknowledges that the 
veteran was exposed to very cold weather during that 
Campaign.  However, 38 U.S.C.A. § 1154(b) does not address 
the questions of the existence of a present disability or of 
a nexus between such disability and service.  See also Caluza 
v. Brown, 7 Vet. App. at 507. 

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, as set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. at 495-97.  
That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's service medical records are entirely negative 
for any treatment for frostbite to the feet or any other 
disorders of the feet, but statement from two service 
comrades essentially relate that the veteran had frostbitten 
feet in Korea.  The first medical evidence of record of a 
current disability of the feet is a June 1997 report of a VA 
examination performed by a private physician which contains 
notations regarding the veteran's history of symptoms 
resulting from frostbite to the feet during service in Korea 
in 1950.  The diagnoses following the examination were rule 
out peripheral neuropathy and rule out bilateral tarsal 
tunnel syndrome, with no further commentary regarding 
etiology.  The veteran also underwent a second VA examination 
at a private medical facility in November 1997.  During this 
examination, the veteran reported a history of frostbite to 
the feet and subsequent foot pain.  The examiner diagnosed 
peripheral neuropathy, which appeared to be of an acquired 
familial type, such as Charcot-Marie-Tooth disease.  The 
examiner opined that this disorder was not related to the 
veteran's frostbite experience and noted that most forms of 
neuropathy secondary to frostbite would be likely to improve 
over time.

In view of the veteran's reported in-service frostbite and 
the considerations under 38 U.S.C.A. § 1154(b) (West 1991), 
given his receipt of a combat-related citation and service in 
the Chosin Campaign, the Board concedes that the veteran 
experienced frostbite to the feet during service.  Moreover, 
the Board observes that there is competent medical evidence 
of a current disorder of the feet.  However, there is no 
competent medical evidence of record suggesting that the 
veteran has residuals of frostbite of the feet or competent 
medical evidence suggesting a nexus between a current 
disorder and his exposure to cold during service.  Indeed, 
the only evidence of record suggesting such a nexus is the 
lay opinion held by the veteran, as articulated in his April 
1997 application.  However, the Board would point out that 
the veteran has not been shown to possess the medical 
expertise necessary to establish a nexus between a currently 
diagnosed disorder and service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Also, while the veteran reported a disability 
of the feet incurred as secondary to in-service frostbite 
during his VA medical examinations, notations of a reported 
history made by a medical examiner that are unenhanced by any 
additional medical commentary by that examiner do not 
constitute competent medical evidence for the purpose of 
rendering a claim well grounded.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for residuals of frostbite to the feet is well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claim, this claim must be denied as not 
well grounded.  Since this claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).




ORDER

A well-grounded claim not having been submitted, service 
connection for residuals of frostbite to the feet is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

